Title: From Abigail Smith Adams to Abigail Amelia Adams Smith, 8 May 1808
From: Adams, Abigail Smith
To: Smith, Abigail Amelia Adams



My dear Daughter
Quincy May 8th 1808

I took my pen to write to you this morning in a placid temper of mind; the news papers of yesterday lay by me, which I had not lookd into comeing late last evening from Boston: papers bearing the title of Federal. I  found in them such a bitter Spirit of Party, such uncandid constructions, such false conclusion and, such mean crinching to one power, and such bigg Blustering against an other, that I own I felt my indignation strongly excited against the writer tho unknown to me. In every paper and upon every occasion they attack your Brother with a Venom and Spight, which shows fully how much they dread his tallents, and how keenly they feel the force of his replie to Col. Pickerings Letter. So totally devoted to the essex junto are all the Federal Printers in Boston, that they have refused to publish a single line in answer to the false and scandelous publications with which there papers have teemed ever since the Report in the case of John Smith appeard—This is the fate of every public Man who wishes to do his duty with fidelity to his country, to  impartially administer equal justice to all—the Spirit of party has become so Rancorous that a civil war  will break out, unless some method can be devised to subdue the base passions of envy, jealousy, and moderate the contending factions—candour, liberality and that Charity which the Gospels so highly recommends—which suffereth long and is kind, which envieth  not which vaunteth not itself, is not puffed up, doth not behave itself  unseemly seeketh not her own, is not easily provoked, thinketh no evil   rejoiceth not in iniquity, but rejoiceth in the truth. this truly Christian Spirit seems banished from the Hearts and pens of Men, and in lieu  of it,  Calumny and evil  speaking, falsehood and deceit prevail take the lead. can the cause  of truth and justice prevail when thus borne down! this is no new thing under the sun. the History of the world is full of Such base ingratitude, and for this   the judgements of heaven are abroad in the Earth, and for these Sins we shall like other Nations  be scourged. in proportion    as our Family have been engaged in public Life have they shared from one and the other party, their full proportion of  oblique and ill treatment, but I challenge   either party, in their hour  of calmness to produce a single instance, or one action  where the honour independence and safety of the Country has not been the ultimate object  of every member of the family where personal safety has not been hazarded, personal property Sacrificed and the Whole long Life of its most ancient Member Solely devoted to the public interest. Having given vent to my feelings excited by news paper revileings I quit the Subject, and its Authors, and ask forgiveness for them as I am instructed in holy writ—and notice your kind Letters of March 6th and April 24th which I received both together and thank you for them—to hear often from you is a great pleasure to me, one of the few left me in the decline of Life, when the days approach in which we are told there is no pleasure. there is an innocent pleasure to be derived from the renovating Season of the Spring which Charms us even in age. I feel its influence in the vivid Green which cloaths the Earth, in the beautious Blosom which adorn the trees, and in “the Charm of Earliest Birds” these are all before me. the Grass waves in the wind. I never Saw it more forward at this Season. on the 24 of April we cut our first assparagrass. on the 25 our Daffies Bloomd. our peach & pear & plomb trees are in full Bloom. peas ready to stick—I did not expect to hear from you, that your peas were up; I should like to have you State the progress of your vegetation that we may compare notes—our Barley is also up. I am glad to find that you have been so successfull in making maple Sugar. every manafactor which will render us less dependent, is a valuable aquisition.—My Immagination frequently visits you, and always find you occupied. to be Idel would be novel altogether to you. we cannot be sufficiently thankfull to our early employers instructors for teaching us habits of industery, training us up in the way we should go, that in age we may not depart from it—it is a true saying, that the devil will find work for those who have not any employment. the mind is naturally active and the body requires it also—
“Born to no end, we worse than useless grow
as waters stagnate when they cease to flow.”
Mrs TBA desires me to ask you if you have not received a Letter which she wrote you in Feb’ry. our little Abbe grows a little charmer. how she would delight to ramble with Caroline, and feed the chickins. She is a daily visitor to the puppy children as she calls them and runs as fast as a quail when she gets out. the little one is a very beautifull Baby, quiet as a Lamb, fine dark Eyes, and black Hair. She bids fair to out shine her Sister in personal Beauty—Mrs Adams’s Sister Foster has a Son about a week old—Mrs B Adams has a daughter—So we increase and Multiply and replenish the earth
Charlot Welch has been with us this fortnight—Susan rambles with her. She wants Caroline too—Susan Scolds because Caroline does not write. your Father received Williams Letter and was satisfied with his reasons. William must continue to write. tell him it is a habit the pleasure of which increases with the practise, but becomes urksome by neglect—Your Father Sends his Love to you all. Louisa Susan and all the domesticks desire me to make mention of their high consideration—I believe I wrote you that Mrs Dexter and family were removed to their own House—we expect your Brother and family to arrive this week. inclosed is a Letter for Caroline—
affectionatly Your Mother
Abigail Adams